DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-9, 11-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al.  US 4,419,926, as cited on the IDS.
Re claim 1, Cronin et al.  teach an environmental control system comprising: a first inlet (ram air to compressor 42) for providing a first medium from a first source; a second inlet (cabin air inlet to turbine 18) for providing a second medium from a second source, distinct from the first source; 
an outlet for receiving a conditioned form of at least one of the first medium and the second medium (outlet from ECS pack); a compression device including a compressor (42) connected to an electric motor (44) by a first shaft (fig 3, col 5 lines 60-67, noting a driven compressor by a motor will naturally have a shaft and it is well known in the art in aircraft applications), wherein the compressor is arranged in fluid communication with the first inlet and is only driven by the electric motor (fig 2); an expansion device including a turbine (18) rotatable about a second shaft (noting shaft are well known in the art to be operational in a turbine), the second shaft being distinct from the first shaft, wherein the turbine is arranged in fluid communication with the second inlet (fig 2).
and a heat exchanger (24) arranged in fluid communication with the compression device and the expansion device, wherein the first medium is arranged in a heat exchange relationship with the second medium at the heat exchanger.
Re claim 5, Cronin et al. teach wherein at least one of a temperature and pressure of the first medium provided to the compression device is generally equal to the temperature and pressure of the first medium at the first inlet (noting all the structural limitations are met by the prior art and the further limitation are fully dependent on operation, intended use, and a fluid being worked upon.
Additionally noting that for clarity, the recitation “wherein at least one of a temperature and pressure of the first medium provided to the compression device is generally equal to the temperature and pressure of the first medium at the first inlet” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted no compression/heating or cooling occurs  to the first medium before entering the compression device of the prior art.
Re claim 6, Cronin et al.  teach the environmental control system is used in a vehicle (abstract) and the first medium is fresh air provided from outside the vehicle (figs).
Re claim 7, Cronin et al.  teach wherein at least one of a temperature and pressure of the second medium provided to the expansion device is generally equal to the temperature and pressure of the second medium at the second inlet (noting all the structural limitations are met by the prior art and the further limitation are fully dependent on operation, intended use, and a fluid being worked upon.
Additionally noting that for clarity, the recitation “wherein at least one of a temperature and pressure of the second medium provided to the expansion device is generally equal to the temperature and pressure of the second medium at the second inlet” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted no compression occurs  to the first medium before entering the compression device of the prior art.
Re claim 8, Cronin et al. teach the second medium is bleed air (noting the air is considered to be bleed air since it is bleed from the compressor).
Re claim 9, Cronin et al. teach comprising a bleed air system arranged between the second source and the expansion device relative to a flow of the second medium (noting conduits, junctions and  22).  
Re claim 11, Cronin et al. teach wherein within the heat exchanger, the first medium output from the compression device is cooled by the second medium (col 4 lines 45-60).  
Re claim 12, Cronin et al. teach wherein the heat exchanger is fluidly connected to the second source (noting the exterior of the aircraft which is fluidically connected to the heat exchanger outlet is fluidically connected to the ram inlet ) such that the second medium output from the heat exchanger is returned to the second source.  
Additionally noting that for clarity, the recitation “the second medium output from the heat exchanger is returned to the second source” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 13, Cronin et al. teach a third inlet for receiving a third medium (Ram air to EC Pack), the third inlet being fluidly connected to the compression device (noting the fluid exiting the compression device may contact fluid from the third inlet, fig 2).  
Re claim 15, Cronin et al. teach wherein the third medium is cabin discharge air (noting discharged air from the cabin in capable of entering as ram air since the outside environments fluidically connects the outlets and inlets).  

Additionally noting that for clarity, the recitation “the third medium is cabin discharge air” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 16, Cronin et al.  teach the turbine of the expansion device is sized to utilize all available power of the second medium (noting the size naturally extracts power relative to the designed sized and airflow and thus extract all available power relative to the design of the machine and thus the size naturally teaches the limitations).
Re claim 17, Cronin et al.  teach the first shaft of the compression device is at least one of vertically and horizontally offset from the second shaft of the expansion device (noting since two different shafts/objects are different structure naturally the two different objects must be offset to an extent by nature of being separate objects taking up different space).
Re claim 18, Cronin et al.  teach the outlet is configured to receive only the conditioned form of the first medium (fig 2).
Re claim 19, Cronin et al.  teach the environmental control system is used on a vehicle and the vehicle is an aircraft (abstract, figs).
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al.  US 4,419,926 in view of Stieger et al. US 10,450,074 B2, as cited on the IDS.
	Re claim 2, Cronin et al.   fail to explicitly teach details of the generator.
Stieger et al. teach a generator operably coupled to the turbine, wherein operation of the turbine creates energy at the generator (col 8 lines 55-67) to generate power from a gas turbine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the generator as taught by Stieger et al.  in the Cronin et al.   invention in order to advantageously allow for a control system includes a compressor driveable by power provided by the auxiliary gas turbine engine.
	Re claim 3, Cronin et al.   fail to explicitly teach details of the generator.
Stieger et al. teach the generator is operably coupled to the electric motor such that the energy from the generator is used to power the electric motor (col 8 lines 55-67) to generate power from a gas turbine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the generator as taught by Stieger et al.  in the Cronin et al.   invention in order to advantageously allow for a control system includes a compressor driveable by power provided by the auxiliary gas turbine engine.
 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al.   in view of Stieger et al. US 10,450,074 B2 further in view of Ronan US 20160032841 A1.
Re claim 4, Cronin et al., as modified, fail to explicitly teach details of the battery.
Ronan teach comprising a battery operably coupled to the generator, wherein the energy from the generator may be stored within the battery (para 27) to store energy form the generator.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the battery as taught by Ronan in the Cronin et al., as modified,  invention in order to advantageously allow for energy to be stored and drawn from the generator/battery during different flight modes.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al.  in view of Murry US 6,629,428 Bl, as cited on the IDS.
Re claim 14, DEROUINEAU et al. fail to explicitly teach details of the air-cooled motor.
Murry teach the third medium is configured to cool the electric motor (noting air is naturally configured to cool air cooled motors, and thus the air cooled motor meets the claim limitations in the instant combination, since air in the ECS is used to cool the “pressurized volume” col 4 lines 27, col 4 lines 20-30) to cool the electronics of the motor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the air-cooled motor as taught by Murry in the Cronin et al.  invention in order to advantageously allow for efficient motor controlled to be employed in a pressurized are (col 4).
Response to Arguments
Applicant’s arguments, see reply, filed 7/11/2022, with respect to 112 rejection, objection to the drawings have been fully considered and are persuasive.  The objection to the drawings,  112 rejection have been withdrawn. 
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claims dependent on the independent claim 1 are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,546,939.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additionally, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/11/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763